SAYRE, J.
Section 3025 of the Code provides that: “Whenever a bridge, ferry, or causeway is necessary on the line between two counties, and the work is too great to be done by the overseers, and is not established as hereinafter provided, the same must be built at the joint expense of such counties, in proportion to the amount of taxable property in each.” The phrase “and is not established as hereinafter provided,” occurring in this section, refers to ferries, bridges, and causeways established for toll by private persons under the authority of the court of county commissioners, and may be laid out of view, since the record presents no such case. The facts are that, a public bridge which spanned the Sipsey river between the counties of Greene and Pickens having fallen into decay, the court of county commissioners of Greene determined that its rebuilding was unnecessary, refused to join the commissioners of Pickens county in rebuilding, and, after the last-named commissioners, proceeding upon their own judgment of the necessities of the case, had rebuilt the bridge, refused to pay any part of the expense thereby incurred. The predicate of the complaint is that on these facts the county of Greene is responsible for its pro rata share of the cost of the bridge under the section quoted.
The judge of the circuit court held with the county of Greene, and our opinion is that his ruling was correct. *380This is the result of our statutes ¿ncl of decisions heretofore made. The court- of county commissioners exercises authority as an auxiliary of the state for the administration of civil government. It is invested with a general superintendence of the public roads within the county, and may establish new, and change and discontinue old roads. It is their duty to improve and maintain the public roads, bridges, and ferries of the county, so as to render travel over the same as safe and convenient as practicable. To these ends, it is given legislative, judicial, and executive powers. Code § 5765.
A public bridge is nothing but a part of a public road. The court of county commissioners “have the same powers and shall perform the same duties, when necessary or requisite, as to establishing and maintaining bridges, causeways, and ferries, or improving the same, as they have or perform with reference to the public roads.” Code, § 3024. Our decisions leaves no room to doubt the court of county commissioners in respect to the es» tablishment, change, or discontinuance of roads, bridges, causeways, and ferries within its county exercises for the people of the county a legislative, and hence a discretionary power in which it is not to be guided alone by evidence produced according to legal rules, but as well by its own knowledge of the geography of the county, the convenience and necessities of the people, and their ability to meet the expenditures involved. “No other tribunal can intervene to revise or control its action.” Commissioners’ Court v. Bowie, 34 Ala. 461; Commissioners; Court v. Moore, 53 Ala. 25; Askew v. Hale County, 54 Ala. 639, 25 Am. Rep. 730; Barks v. Jefferson County, 119 Ala. 600, 24 South. 505. There is nothing in these decisions to indicate that the court had in mind the peculiar provisions of section 3025, but the principle announced is of unquestionable soundness, and must con*381clucle the inquiry at hand against the appellant’s contention, unless it may he said that the commissioners of one county may impose their will upon the commissioners of another in matters falling within the purview of the section. But that construction of the statute would lead to some surprising results — results so at variance with the spirit of our institutions that it may well be doubted that the Legislature had the power, if it had the purpose, to bring them about. Certainly nothing short of an unequivocal legislative declaration could induce us to believe that the Legislature intended to permit the commissioners of one county to control the revenues of another on the judgment of one that the interests of both will be subserved. The auxiliary governmental powers of the courts of county commissioners are limited, local and delegated to the end that local affairs may be managed by local authorities. — Dunn v. Court of County Revenues of Wilcox, 85 Ala. 144, 4 South. 661. There is nothing in the language of this section or elsewhere to indicate that a departure from this principle has been intended. The section makes it the duty of the commissioners’ court to co-operate with the commissioners’ court of an adjoining county for the building of bridges, ferries, or causeways on the county line whenever such improvements are necessary, but is silent as to the location of the authority from which the judgment of necessity shall proceed. When read in connection with statutes in pari materia, and in the light of the general scheme for local government through county organizations, it seems to be entirely clear that this section contemplates the concurrence of the judgments of the commissioners’ courts of the two counties interested, and that neither can act independently of the other. We are of opinion, therefore, that a bridge over a stream dividing two counties becomes necessary within the meaning *382of section 3025 only when it lias been declared by tbe concurring judgment of tbe commissioners’ courts of both counties to- be necessary and tbe work too great to be done by tbe overseers, after wbieb tbe effect of tbe statute is to fix - tbe proportions in wbieb tbe expenses involved shall be borne.—Garrard County Court v. Boyle County Court, 10 Bush (Ky.) 205; Jefferson County v. St. Louis County, 113 Mo. 619, 61 S. W. 217; Town of Dimmick v. Town of Waltham, 100 Ill. 631; Brown v. Commissioners of Merrick County, 18 Neb. 355, 25 N. W. 356.
Affirmed.
Simpson, McClellan, and Mayfield, JJ., concur.